Citation Nr: 1436969	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for degenerative joint disease and degenerative disc disease of the lumbar spine. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 26, 2012.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1988 to January 1989, from November 1994 to July 1995, and from June 1999 to September 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2009 and in October 2009 of a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In the rating decision in March 2009, the RO denied the TDIU claim and proposed to reduce the rating for the service-connected degenerative joint disease and degenerative disc disease of the lumbar spine (also referred to as a low back disability).  In the rating decision in October 2009, the RO reduced the rating of the low back disability from 20 percent to zero percent.

In October 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of that hearing is of record.

In a decision in March 2013, the Board determined that the rating reduction of the low back disability was proper.  The Board remanded the claim for increase for a current compensable rating for the low back disability and the TDIU claim. 

While on appeal in June 2014, the RO denied a compensable rating for the low back disability and granted the TDIU claim, effective March 26, 2012.

The claim for an earlier effective date for the TDIU award is REMANDED to an Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Degenerative joint disease and degenerative disc disease of the lumbar spine is manifested by full range of motion without painful motion, or abnormal gait or spinal contour, or objective neurological abnormality, or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a compensable rating for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

The RO provided pre-adjudication VCAA notice by a letter in May 2014.  As for the content and timing of the document, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473   (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 



The RO has obtained service treatment records, VA records, and private medical records.  In March 2013, the Board remanded the case to obtain a new VA examination.  As the development has been completed, no further action to ensure compliance is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The Veteran was afforded a VA examination in May 2014.  As the report of the examination is based on the Veteran's medical history and describes the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 



The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Other factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

Degenerative arthritis, degenerative joint disease, established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  

When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a Diagnostic Code for limitation of motion, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5003. 






Also with arthritis or periarticular pathology, painful motion is a factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Criteria for Rating a Disability of the Lumbar Spine

Degenerative joint disease and degenerative disc disease of the lumbar spine is currently rated noncompensable or zero percent rating under Diagnostic Code 5237.

A disability under Diagnostic Code 5237 is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body facture with loss of 50 percent or more of the height. 

For the purpose of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Plate V, 38 C.F.R. § 4.71a. 





Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormality is evaluated separately under an appropriate Diagnostic Code. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months is rated 10 percent.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Evidence

In May 2008, X-rays showed degenerative changes at L5-S1 as well as fusion.  In a rating decision in June 2008, the RO granted service connection for degenerative joint disease of the lumbar spine and degenerative disc disease at L4-L5 and L5-S1, and assigned a 20 percent rating, effective from September 11, 2007.  

In the rating decision in October 2009, the RO reduced the rating to zero percent, effective October 1, 2009.  After the rating reduction, the Veteran asserts that a compensable is warranted.   

On VA examination in October 2008, range of motion of the lumbar spine was flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion each to 30 degrees, and left and right rotation each to 30 degrees.  The combined range of motion was 240 degrees (90+30+30+30+30+30=240).  The VA examiner found no evidence of pain or discomfort associated with testing of the ranges of motion.  There was no muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the musculature of the low back, and no neurological abnormality or incapacitating episodes. 



In October 2012, the Veteran testified that with any prolonged standing or walking, he had to stop and sit due to back pain.

On VA examination in May 2014, the Veteran described back pain when he got out of bed every day and that he used over the counter anti-inflammatory medication.  He complained of pain with sitting or standing in the same position for too long.  He did not report any flare-ups.  

On range of motion testing, flexion was to 90 degrees, extension was to 30 degrees, left and right lateral flexion each was to 30 degrees, and left and right rotation each was to 30 degrees.  The combined range of motion was 240 degrees (90+30+30+30+30+30=240).  The VA examiner found no evidence of pain or discomfort associated with testing of the ranges of motion.  There was no additional limitation of motion or functional loss associated with repetitive motion.  There was no muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the musculature of the low back, and no neurological abnormality or incapacitating episodes. 

Under the General Rating Formula, considering such factors as functional loss, weakness, and fatigue under 38 C.F.R. §§ 4.40 and 4.45, as flexion was to 90 degrees, which is greater than 85 degrees of flexion, the criterion for a higher rating based on limitation of flexion has not been met.  DeLuca.

As the combined range of motion was 240 degrees, which is greater than 235 degrees, the criterion for next higher rating based on limitation of the combined range of motion had not been met.  

As there is no evidence of muscle spasm, guarding, or localized tenderness, resulting in an abnormal gait or spinal contour.  






While there is evidence of arthritis or degenerative joint disease and while the Veteran is competent to describe pain, on VA examiner in 2014 the examiner found full range of motion without painful motion and no additional functional loss due pain.  For this reason, the Veteran's subjective complaints of pain are less probative then the objective findings, pertaining to range of motion or functional loss due to pain and the criterion for a compensable rating on the basis of painful joints had not been met.  Diagnostic Codes 5010 and 5003 and 38 C.F.R. § 4.59.  

And there is no evidence of neurological abnormality, and a separate rating for neurological impairment is not warranted. 

Under the Formula Based on Incapacitating Episodes, in the absence of evidence of incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for compensable rating based on incapacitating episodes have not been met.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.







If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under Diagnostic Code 5237, applying 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71, reasonably encompass the Veteran's disability level and symptomatology.  The Veteran has complained of pain and fatigue.  The General Rating Formula encompasses painful motion.  Fatigue and weakness are encompassed in additional functional loss, applying 38 C.F.R. §§ 4.40 and 4.45.  As the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating for degenerative joint disease and degenerative disc disease of the lumbar spine is denied.


REMAND

In the rating decision in June 2014, the RO granted the TDIU claim effective from March 26, 2012, the date that the Veteran met the schedular criteria for a TDIU.  The Veteran did file his TDIU claim in June 2008, and the Veteran's attorney has asserted that the Veteran has been unable to secure and follow a substantially gainful occupation due to service-connected disabilities since the Veteran's separation from service in 2007.  






Under 38 C.F.R. § 4.16(b), a TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of service-connected disability.  

The Board cannot grant a TDIU claim under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability rating for compensation based on individual unemployability before March 26, 2012, to VA's Director of Compensation for extraschedular consideration.   

2.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


